TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00316-CR



                                    Clifton Foster, Appellant


                                                 v.


                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 58966, HONORABLE WILLIAM BACHUS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 5, 2006, the Clerk received and filed Clifton Alvin Foster’s pro se motion

for extension of time to file notice of appeal from his conviction for aggravated robbery in cause

number 58966. Because sentence was imposed on April 19, 2006, the motion was timely. See Tex.

R. App. P. 26.3; see also Tex. R. App. P. 4.1(a). We are advised by the district clerk, however, that

no notice of appeal was filed as required by rule 26.3. Under the circumstances, this Court’s

jurisdiction has not been properly invoked. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996).
              The motion for extension of time to file notice of appeal is dismissed. The appeal is

dismissed.




                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 30, 2006

Do Not Publish




                                                2